 BOSTON GAS COMPANYBoston Gas Company and Utility Workers Union ofAmerica, AFL-CIO. Case I-CA-1 1284April 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 21, 1976, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions, a supporting brief, and a motion toremand, and Respondent filed a reply brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.t Respondent also filed a motion to strike certain portions of theCharging Party's memorandum and brief.2 The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.In addition, we deny the Charging Party's motion for remand andRespondent's motion to strike.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed by the Union on December II1,1975, and the complaint issued on February 6, 1976,alleging that Respondent discharged and refused toreinstate Gerald McCluskey as a residential salesmanbecause of his union activities. In its answer, Respondentdenies the commission of any unfair labor practices. Ahearing was held before me in Boston, Massachusetts, onJuly 6, 7, and 8, 1976. At the conclusion of the hearing theI Respondent has filed a motion to correct the official record of thehearing. The motion is granted except for the correction requested at p. 20,1.18. See p. 52. 11. 3-1 1. The motion is received in evidence as Resp. Exh. 20.229 NLRB No. 25parties waived oral argument. The General Counsel andRespondent have filed posthearing briefs.'Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation engaged inthe sale and distribution of natural gas and appliances forresidential and commercial use in and around Boston,Massachusetts. Respondent has annual indirect inflow ofgas and other supplies in excess of S50,000 and has annualgross revenues in excess of $250,000. Respondent admitsand I find that it is engaged in interstate commerce andthat it will effectuate the policies of the Act to assertjurisdiction herein.1. THE LABOR ORGANIZATION INVOLVEDUtility Workers Union of America, AFL-CIO, referredto herein as the Union, is a labor organization within themeaning of the Act.Inx. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. BackgroundSince 1936 the physical and clerical workers of theoriginal Boston Gas Company have been continuouslyrepresented by labor organizations. As the Company hasgrown by acquisition and merger, other organized unitshave become a part of Respondent's system. For manyyears Respondent has employed a residential sales forcewhose job was to sell and promote the use of gas and gasappliances for residential purposes. Before 1975 theresidential salesmen were not represented by any labororganization.During the 1970's Respondent acquired additional gascompanies whose salesmen were represented and contin-ued to be represented after acquisition. During the sameperiod shortages developed in the supply of natural gas,and Respondent began to curtail its efforts to promote theuse of gas. As a result in January 1975 Respondent reducedthe residential sales force of its Boston division from 45salesmen and 4 field supervisors to 20 salesmen and 2 fieldsupervisors, and in August 1975 Respondent laid off 4more salesmen. These factors led to the ultimate organiza-tion of the Boston division residential salesmen in 1975.2. Gerald McCluskey's employment and unionactivitiesGerald McCluskey started to work for Respondent in1956 as a residential salesman. In 1965 he was promoted toa residential sales supervisor's position, and he remained asupervisor until the January 1975 layoff, when his supervi-169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsory job was eliminated and he was returned to asalesman's job.McCluskey became interested in organizing the salesmenwhile he was still a supervisor, and in 1974 he discussed thepossibilities on various occasions. Residential Sales Man-ager Frank Noonan was aware of some of these discus-sions.In the spring of 1975, after McCluskey's return to aselling job, he contacted one of the Steelworkers localswhich represented other employees of Respondent, and inthe early summer solicited union authorization cards forthat union. McCluskey did not attempt to conceal thisactivity, and Respondent was aware of it. The Steelworkersfiled a representation petition but then withdrew it after anissue was raised within that union over representing thesalesmen because they had crossed picket lines during a1969 strike. Thereafter, McCluskey contacted the UtilityWorkers Union and, with the assistance of some others,solicited new authorization cards on behalf of the Union.The Union filed a representation petition on September 24,1975. An election was held on October 16, 1975, whichresulted in a unanimous vote in favor of representation bythe Union.3. The investigation of McCluskey's commissionclaims and his suspension on October 22Gas appliances are sold by Respondent, dealers withfinancing by Respondent, and dealers without any involve-ment of Respondent. Sales of the latter kind are referred toas outside sales. In order to meet complaints of outsidecontractors that Respondent's salesmen are in competitionwith them, Respondent gives commissions to its residentialsalesmen for certain outside sales. At the times material tothis case, Respondent paid a $50 commission to aresidential salesman for an outside sale of a central househeater in his territory, and it paid an additional $4commission for a sale of a water heater made inconjunction with a sale of a central heater. Salesmenclaiming commissions for outside sales completed outsidesale order forms and submitted them to their supervisor forverification and approval. The supervisors operated on thehonor system and usually verified the sales orders withoutany independent investigation as to the propriety of theclaim, although periodically supervisors made spot checksof sales orders.On October 21, 5 days after the representation election,McCluskey submitted three outside sales orders forapproval by his supervisor, McGee. Each of the salesorders was for a house heater and a water heater at threedifferent addresses in the town of Hull, Massachusetts.On the previous day, McGee had received a telephonecall from plumber Sidney Selig who had requested a "lognumber" to insure that Respondent would supply gas for acentral heating installation he was making. McGee testifiedthat Selig said nothing about a water heater as part of theinstallation. McGee told McCluskey about the call and thelocation of the installation. One of the three orders whichMcCluskey submitted on October 21 was for that installa-2 Much of the testimony as to the investigation and what it developed isuncontradicted. I have found McGee, Noonan, and McGoldnck credible indescribing their findings. The major conflicts are between McCluskey andtion. McGee testified that he became suspicious of thethree orders because Selig had not mentioned a waterheater to him in their telephone conversation on theprevious day and because other residential salesmen hadbeen complaining that McCluskey was winning salescontests on the basis of commissions on outside sales ofwater heaters. McGee testified that because of his suspi-cion he decided to investigate the three orders personally.McGee went to Hull and first visited 148 AtlanticAvenue, which was a home owned by William Sorenson.McGee found plumber Richard Chaplin there and askedhim if he was installing a water heater as well as a centralheater. Chaplin replied that there was an existing waterheater in the house and showed it to McGee.2McGee next went to 529 Nantasket Avenue, an addresswhich appeared on another of the sales orders. He found aboarded up drugstore, found its owner, and learned that nowater heater was to be installed there. McGee then visited126 Samoset Street, where the Selig job was located. Therehe found that a central heater and a water heater both hadbeen installed.On the basis of this information McGee called SalesManager Noonan and told him he had found somediscrepancies in McCluskey's orders and arranged for themto meet with McCluskey the next morning. At that timeMcGee showed McCluskey the orders for 148 AtlanticAvenue and 529 Nantasket Avenue. McGee told McClus-key that he had investigated the previous day, that therewas no water heater at Sorenson's, that no water heater wasgoing to be installed there, and that the other address was adrugstore. McGee asked McCluskey for his explanation.McCluskey replied that he had talked to Mrs. Sorensonabout the water heater and that she had said that she didnot want Chaplin to know that she was going to get a waterheater from Paul Smith, another plumber. McCluskey saidthat he could not explain the drugstore, but that he knewthat the order pertained to a little white house.Following the meeting Noonan went to Hull and tried torecheck the Sorenson residence, but found no one at home.He was unable to discover any explanation for thedrugstore address on the sales order. Noonan then returnedto Boston to the office of Michael McGoldrick, hissuperior. From there, he telephoned Mrs. Sorenson whotold him that she had an existing water heater there whichshe did not intend to replace. From the name McNair onthe order for 529 Nantasket Avenue and the telephonedirectory, McGoldrick found that the correct address was589 Nantasket Avenue, and he telephoned Mr. McNairwho told him that he was going to install a central heaterwhich was not yet on the premises and had no plans toinstall a water heater.Noonan and McGoldrick then discussed the situationand decided to suspend McCluskey pending furtherinvestigation.Later that afternoon Noonan notified McCluskey that hewas suspended because there was no central heater orwater heater on the McNair job and no water heater on theSorenson job.other witnesses. For reasons set forth below I have generally not creditedMcCluskey.170 BOSTON GAS COMPANY4. The further investigation and McCluskey'sdischargeFollowing the suspension Noonan and McGoldrickdecided to check all the other outside sales orders thatMcCluskey had submitted since he returned to selling andto make a random check on all the other salesmen. Nodiscrepancies were found in the sales orders checked forthe other salesmen, but the investigation of McCluskey'ssales orders turned up what Respondent contends werefurther discrepancies at four additional locations.3McCluskey had submitted a series of sales orders forcentral heaters and water heaters at 750 and 750ANantasket Avenue in Hull. He had claimed commission forfour central heaters and five water heaters at 750 and fourcentral heaters and four water heaters at 750A. In thecourse of the investigation McGee and Noonan visited thislocation and found a single structure containing eightresidential units. Four were reached through a frontentrance and four through a side entrance. Noonandiscovered that there had been a large oil burner in thebasement which had been used to heat all eight apartmentsfor a number of years and which was to be replaced byeight separate gas heating units. Noonan also discoveredthat in the building there was a single sewage line, a singlewaterline, and a single gasline to nine gasmeters. Althoughthere were two separate entrances to the building, the onlynumber which appeared on it was 750, and there was no750A anywhere on the building. Respondent contends thatthe building constituted a single apartment house contain-ing eight residential units, that as a result the sales for thatbuilding constituted volume sales rather than residentialsales, and that McCluskey was not entitled to any of thecommissions which he had claimed for that address.McCluskey had submitted a series of sales orders for sixcentral heaters and seven water heaters at 830 NantasketAvenue. When Noonan and McGee visited that location,they found that it was an old structure which was beingrenovated and that none of the water heaters were on thepremises. They spoke to the brother of the owner who toldthem that he was unable to keep water heaters at thepremises for installation because it was not a secure placeand that they would be ordered the following spring.Respondent contends that McCluskey was not entitled toclaim commissions on the water heaters for this locationbecause they were not on thejobsite.McCluskey had submitted one sales order for 125Samoset Street and five additional sales orders for 127Samoset Street, dated September II and 19, 1975. Eachwas for a central heater and a water heater. When McGeeand Noonan investigated these orders, they discovered thatall six pertained to the same address, 125 Samoset Street,that there were six water heaters on the premises at thattime but that there were only four central heaters there.They spoke to the owner who told them that the twoadditional central heaters would be delivered but that he" McCluskey made sales at a total of 31 locations dunng the penod heserved as salesman. At seven locations Respondent was unable to completethe investigation.4 Brown testified that when he first visited the premises he misread therating plate on the heater as 30,000 and later discovered that it was a 50,000BTU heater. Brown testified that he would assume that a heater such as thathad run into zoning problems which had delayed the job.Respondent contends that McCluskey improperly claimedcommission for the two central heaters because they werenot on the premises.The last location at which a claimed discrepancy wasfound was 25 Channel Street in Hull. McCluskey hadsubmitted a sales order for a Williams 70,000 BTU inputheater at that location. Walter Brown, a staff heatingengineer, visited that location during the investigation andreported back that the unit installed there was not a centralheater but was a room heater with 50,000 BTU input andthat it was not a Williams heater.4Respondent contendsthat McCluskey was not entitled to claim any commissionon the heater installed at 25 Channel Street becausecompany policy did not allow for commissions to be paidon outside sales of room heaters.On October 28, Noonan reported the results of theinvestigation to McGoldrick who decided to dischargeMcCluskey. McGoldrick testified that his decision wasbased on the discrepancies described above.5On October 31, McGoldrick, Noonan, McCluskey, andUnion Representative Madden met, and McGoldrick toldMcCluskey that he was being discharged for misrepresent-ing or falsifying sales. He and Noonan enumerated thesales on which the charges were based. Madden toldMcGoldrick and Noonan that he intended to investigatethe locations at which the falsifications were claimed andasked whether Respondent had any written policy that themen were supposed to follow as to when they could claimcommissions. McGoldrick told Madden that there was awritten policy, pursuant to which salesmen were requiredto visit the site at which the equipment was to be installedand see that the equipment was there before claiming acommission. Madden requested a copy which he neverreceived.5. The post-discharge investigation andRespondent's refusal to reinstate McCluskeyFollowing this meeting, in early November Madden triedto visit all the locations at which the discrepancies wereclaimed. He was unable to enter 25 Channel Street, 148Atlantic Avenue, and 589 Nantasket Avenue. At 125Samoset, he observed that all six central heaters and waterheaters were at the site. At 750 Nantasket Avenue, heobserved the layout of the premises. At 830 NantasketAvenue, Madden spoke to the owner who told him that heintended to install the water heaters but was having avariance problem with the city which had delayed theirinstallation. The owner told him that he was afraid to storethe water heaters at the building site because of thepossibility of theft. Madden did not see the water heatersdescribed on the sales order submitted by McCluskey was a central heaterbecause of the indicated input.5 McGee, who did not make the decision to discharge McCluskey, wascalled initially at the hearing as an adverse witness and questioned about thereasons for McCluskey's discharge. McGee testified that McCluskey wasdischarged for falsifying orders and for no other reason.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut the owner told him that he had told McCluskey theywould all be installed.6After completing his investigation on November 10,Madden met again with Respondent to report his findings.In addition to reporting what is set forth above, Maddenasked whether anyone had spoke to Mr. Sorenson. WhenRespondent's representatives indicated that they had onlyspoken with Mrs. Sorenson, Madden reported thatMcCluskey had told him that Mr. Sorenson was the onewho had informed him that a water heater was to beinstalled and that McCluskey had told him that the town ofHull had issued a permit for its installation.Thereafter, on November 13 Noonan went to recheckseveral of the locations based on what Madden had toldhim. At 148 Atlantic Avenue he found that there was stillno new hot water heater present, and he checkedapplications for gas permits at the town hall where hefound that Paul Smith had applied to install only a newcentral heater in August, that the application had beenvoided, and that a later application was made for the samework by Richard Chaplin on October 25. Neither applica-tion covered the installation of a water heater.At 589 Nantasket Avenue, Noonan found a cratedcentral heater in the basement but there was still no newwater heater there.Noonan visited 750 Nantasket Avenue again but foundnothing to add to his earlier observations there. At 830Nantasket Avenue, Noonan found no new water heaterson the premises and was told by the owner's brother thatthey had not yet gotten around to ordering them.At 125 Samoset Street, Noonan found that all six centralheaters were now present at the site. However, afterMcCluskey's discharge, Respondent had discovered thatthere had been a previous sale of central heaters for thatlocation 2 years earlier for which salesman John Kain hadclaimed commissions. When Noonan visited the premiseson November 13, plumber Chaplin was there, and heconfirmed that the central heaters then being installed atthe house were those which had been sold to his father byKain 2 years earlier.On December 1, Madden met with Respondent'srepresentatives again and asked whether Respondentwould reinstate McCluskey. The request was denied.Thereafter, Madden filed the instant charge.6 Madden also testified that the owner told him the water heaters werethere. I find this doubtful in view of his testimony that the owner also toldhim why he was afraid to keep them there and Noonan's testimony that hedid not see them on a later visit. I do not credit Madden in this regard.7 McCluskey testified that in 1974 in conversation with him andsalesman Joyce. Noonan told Joyce he might as well forget about organizinga union because he was the last hired and would probably be the fifth to go.McCluskey testified that Noonan told him he was skating on thin ice andhad better watch himself. McCluskey testified that on another occasion in1974 Noonan told him that if a union came in it would be the end of thesalesmen because the Company did not need them. Noonan denied makingthe latter statement but was not questioned about the former conversation.McCluskey testified that a week after the January layoff, he askedNoonan why he was reduced to a salesman and Noonan replied thatMcGoldrick did not like him, he was never around the office, they knewwhat McCluskey was about, and his activities were upsetting them. Noonandenied making these statements.McCluskey testified that at a meeting of all the salesmen about a monthB. Concluding Findings1. ContentionsThe General Counsel contends that McCluskey was aknown union adherent, that Respondent had animustoward organization by the salesmen, that the reasonsasserted by Respondent for McCluskey's discharge weredemonstrably false, and that, even assuming arguendo thediscrepancies attributed to McCluskey existed, the dis-charge nonetheless was for discriminatory reasons. Re-spondent concedes that it was aware of McCluskey's unionactivities and of the union activity of the salesmengenerally. It contends, however, that it did not entertainany union animus; that in the case of each of theirregularities attributed to McCluskey he had violated aknown company rule; that his discharge was in accordancewith the Company's usual disciplinary standards; and thatthe General Counsel failed to establish that McCluskeywas discharged for discriminatory reasons.2. Respondent's alleged animusThe evidence of union animus in this case is slight. TheGeneral Counsel relies entirely on testimony of McCluskeyas to statements allegedly made by Noonan and McGeeshowing hostility to the organization of the salesmen andupon the argument that even assuming that Respondenthad no animus toward the organization of its blue collaremployees, its salesmen were viewed as part of manage-ment who had acted as strikebreakers in the past andwhose organization Respondent had no reason to welcomein the light of the major dislocations taking place amongthem.On the record before me it is striking that McCluskey'stestimony as to alleged antiunion statements made byNoonan and McGee, as well as statements indicatingMcGoldrick's personal hostility toward him,7are entirelyuncorroborated by testimony of any of the presentlyemployed or laid-off salesmen who testified, includingthose who testified on behalf of the General Counsel.Indeed, the only corroboration for McCluskey's testimonycomes from that of his supervisor, McGee, who testifiedthat he did make superficially threatening statements to thesalesmen but that they were made in jest as part of ongoingbanter between him and the salesmen, and that on otheroccasions he expressed agreement with the salesmen'safter the layoff, where he crudely criticized a quota proposal made byMcGoldrick, McGoldrick told him that if he did not like it he might not bearound to see it. McGoldrick denied making this statement.McCluskey testified that after the August layoff when he accusedNoonan in crude terms of taking pride in getting rid of all the salesmen whohad been represented by a union with other companies, Noonan replied thatMcCluskey's name had been up for consideration also. Noonan testifiedthat he had possibly told McCluskey his name had been considered forlayoff because all salesmen had been considered but that he had no specificrecollection of the conversation.McCluskey testified finally that at around this time when a number ofsalesmen were gathered around his desk talking about an impendingmeeting with a union representative, McGee told them there would be nounion meetings on company property or they would all be fired and askedMcCluskey why he did not take his severance pay and get out while he wasable. McGee conceded that he might have made the first statement in jest,but denied making the second statement and testified that McCluskey wasnot eligible for severance pay.172 BOSTON GAS COMPANYeffort to organize. Although McGee's testimony was alsouncorroborated by any of the salesmen, there is partialcorroboration in the fact that the union activities continuedopenly in the office and in the presence of McGee despitethe alleged threatening statements made by him. There isalso corroboration for the Company's contention that itentertained no animus toward the salesmen's organizingefforts in the nature of the campaign which was run byRespondent in the preelection period. No speeches weremade to the salesmen, and Respondent indicated opposi-tion to organization in only a single letter in restrained anddispassionate terms. Furthermore, in the period followingthe January layoff when personal hostility was allegedlydisplayed toward him, McCluskey requested special con-sideration and treatment following his return to selling, andhe received it. For these reasons as well as my findingsbelow as to McCluskey's credibility with respect to otheraspects of his testimony, I have concluded that McCluskeyis not to be credited as to the alleged antiunion remarkswhich he attributed to McGee, Noonan, and McGoldrick.Whether or not Respondent had reason to welcomeorganization by the salesmen, the record does not establishthat Respondent harbored animus toward the salesmengenerally or McCluskey individually because of his unionactivities.3. The merits of the reasons assigned byRespondent for McCluskey's suspension anddischargeOf the six commission claims which Respondent con-tended were wrongly submitted by McCluskey, fourinvolved the submission of claims before equipment wasdelivered to the jobsites, contrary to alleged companypolicy. The General Counsel contends that there was nowritten regulation embodying this policy, that there was noshowing that it was promulgated or enforced, and that infact practice varied among the salesmen and the territoriesthey covered.There is no evidence of a written rule establishing theproper time for submission of commission claims foroutside sales, but it appears that there was an establishedrule known to the salesmen and communicated to them bythe supervisors. At one time Respondent required thatequipment be connected to the gasline before a commis-sion could be claimed, but that requirement was relaxed atleast to the extent of permitting submission of claims afterequipment was delivered to the jobsite. Although there wassome testimony that salesmen were expected to make anonsite inspection to be certain that the equipment was therebefore submitting a claim, the evidence establishes thatsalesmen sometimes relied on the word of contractors withwhom they regularly did business that the deliveries hadbeen made, and occasionally cut corners for purposes ofmeeting a quota or contest requirement to submit claimson the strength of a contractor's word that equipmentwould be delivered.8McCluskey's testimony as to his understanding ofcompany policy and his practice was neither clear norR Former salesmen Costello, Occhiolini. and Lessard so testified andconceded that they knew that equipment was required to be on the jobsiteconsistent. McCluskey conceded that company policyrequired that equipment be onsite before submission of acommission claim, but he testified that it was not a hardand fast policy and that salesmen submitted claims inreliance upon the statement of a plumbing contractor thathe had sold a job. Then McCluskey testified that he wouldsubmit a claim when the contractor told him that a job wasunderway. On cross-examination as to his understandingof the rule, McCluskey was evasive and responded withrespect to specific cases rather than his understanding ofthe rule. In relation to one of the cases, McCluskeyconceded that he relied on an assumption which he maderather than on what the contractor told him. WhenMcCluskey was questioned about his practice as asupervisor in verifying claims made by other salesmen, hetestified that he was supposed to ascertain that thesalesman had a definite order and that as far as he wasconcerned, it was sufficient that the equipment was goingto be installed subsequently or soon. He conceded,however, that he had once heard McGee tell salesmen thatequipment had to be delivered before they could claim acommission.With respect to the jobs at issue, McCluskey testified thatbased on a working relationship with Chaplin, whom heconsidered an exceptionally reliable contractor and whowas the plumber at 589 Nantasket Avenue, 148 AtlanticAvenue, 25 Channel Street, and 750 Nantasket Avenue, heacted in reliance upon Chaplin's word that the equipmentwould be installed at those locations and would eventuallyget there and acted in good faith in claiming thecommissions.I do not credit McCluskey that company policy permit-ted him to submit a commission claim as soon as acontractor told him that a job had been sold for futuredelivery. That testimony was supported by only one otherwitness, and former salesmen called by the GeneralCounsel conceded that the requirement was that equip-ment be at the jobsite. Not only did McCluskey work as asalesman for a number of years but in his capacity assupervisor he must have known what was apparent to theother salesmen. I cannot conclude that Respondent'spolicy was as confused as General Counsel contends andas little enforced. There is evidence that salesmen evadedand cut corners, but there is no evidence that Respondentcondoned it, and indeed the testimony of the salesmencalled by the General Counsel establishes that salesmenwere reminded of the policy and that there were greaterattempts to enforce it within the year prior to the layoffs.Finally, as will be seen below, even if the rule were as lax asMcCluskey described in each instance the claims submit-ted by McCluskey did not fall within his own version ofwhat was required.Turning to the four claims submitted by McCluskeybefore delivery, the first involved the claim for 148 AtlanticAvenue. McCluskey testified that he first found out that awater heater was to be installed when plumber Paul Smithcalled to tell him he had a job. McCluskey testified thatafter he spoke to Smith, he went by to check the job anddiscovered that Smith had not gotten the job because hisbefore making a commission claim and that it was cutting comers to submitclaims before delivery but testified that they were not alone in doing so.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprice was too high. McCluskey testified that he assumedthat Smith was going to put a water heater in as well as acentral heater and later learned at the Hull Town Hall thatSmith had taken out a permit for a water heater and acentral heater. McCluskey told Chaplin about the job, andChaplin later told him he got the job. McCluskey testifiedthat he had been waiting for some months for Chaplin tostart the job, asked Chaplin if he was starting it, andclaimed the commission in good faith on the basis ofChaplin's word that he was starting the job, because he wasgoing on vacation and had no time to visit the job.McCluskey conceded that he did not go into detail as towhat Chaplin was doing on the job, and that he relied onChaplin's mere statement that he was working on it.McCluskey testified that he assumed that the job includeda water heater without asking Chaplin.Chaplin testified that the job at 148 Atlantic Avenue wasto install only a central heater, and that later in mid-November he sold a water heater to Mr. Sorenson which hedelivered but did not install.From McCluskey's testimony I conclude that he had nobasis for submitting a claim for a water heater even underhis version of the rules, and I entertain substantial doubtthat the claim was made in good faith. No contractor evertold McCluskey that he had sold a water heater at 148Atlantic Avenue, and McCluskey did not ask Chaplin whathe was installing before submitting the claim. The justifica-tion for McCluskey's assumption rests entirely upon whathe allegedly learned at the Hull Town Hall, although histestimony elsewhere indicates that he did not check permitsuntil after the claim was submitted and he was suspended,and there is no evidence that a permit was ever issued toSmith to install a water heater. The explanation given byMcCluskey at the hearing for submission of this claimconflicts with the explanation McCluskey gave on October21 before he was suspended and which Madden repeated inNovember. I find that Respondent had reason to concludeon October 28 that McCluskey had submitted a baselessclaim for a commission on a water heater at 148 AtlanticAvenue.With respect to the claim at the McNair residence, 589Nantasket Avenue, McCluskey testified that some monthsbefore October 1975 he drove by the house with Chaplin,who told him that he was going to sell a central heater anda water heater at that address and asked for a log numberto insure the availability of gas. McCluskey testified thatbefore he submitted the commission claim, he askedChaplin if he had started the job, and Chaplin told him thathe had. He submitted the claim on the basis of whatChaplin told him without looking at the job.Chaplin testified that his job at that address was to installonly a central heater, which he delivered to the house onOctober 20. He testified that he put a water heater in thehouse in late November without an order from Mr.McNair because of the possibility that McCluskey mayhave been misled by their original conversation about thejob.I find that McCluskey again lacked any reasonable basisfor claiming a commission for a water heater at the McNairhome in October. McCluskey did not submit a claim on thebasis of his original conversation with Chaplin somemonths earlier. Quite clearly he recognized then thatChaplin's statement that he was going to sell a job was aninsufficient basis for submission of a claim. Despite the factthat several months had passed when he spoke to Chaplinon October 21, McCluskey made no effort to inquire as tothe details of the job and relied on Chaplin's earlierstatement in claiming the water heater commission. Even ifMcCluskey were to be believed, he had something less thanChaplin's word that a water heater was to be installed.However, I do not credit McCluskey and believe Chaplinthat he never told McCluskey that he had sold a waterheater at that address. I find that none had been sold at thetime McCluskey submitted his claim and that Respondentafter its investigation had reason to conclude on October28 that McCluskey had submitted a baseless claim for awater heater at this address.With respect to 830 Nantasket Avenue, McCluskeytestified that he had persuaded the owner of the premises touse gas water heaters in renovating the premises and thatthe owner ordered them from plumber Burkowitz rightafter McCluskey talked to the owner. McCluskey testifiedfurther that to his knowledge the water heaters weresubsequently installed although not at the same time as thecentral heaters because the owner ran into zoning problemson the job. McCluskey conceded that the water heaterswere not on the premises at the time he submitted hiscommission claim because of the security problem on thejobsite, but testified that he did not know at that time thatthe job was being held up and thought everything wasgoing forward.The owner, Arthur Augenstern, testified that during thesummer McCluskey convinced him to use gas for both theheat and hot water and that he put off delivery of theheaters for some months to avoid any damage to them. Hecould not remember when the water heaters were deliveredbut testified that it was probably in the late fall. There is noevidence as to the date the water heaters were ordered orthat Burkowitz ever told McCluskey that he had sold them.Once again McCluskey's own version indicates that hissubmission of the claim for the hot water heaters at 830Nantasket Avenue did not follow even his version ofcompany policy. Although it appears that in this case theowner intended to install gas water heaters and soinformed McCluskey, McCluskey submitted the claimbefore the heaters were delivered and without having beentold by the contractor that the sale had been made.Moreover, there is no evidence to contradict whatRespondent learned during the investigation before andafter McCluskey's discharge. I find that Respondent hadreasonable grounds on October 28 to believe that McClus-key's submission of the commission claim for the waterheaters at this address was contrary to company policy.With respect to 125 Samoset Street, McCluskey testifiedthat he had heard that the premises were being remodeledand visited the site where he found six new water heatersand four central heaters in cartons. He testified that twoadditional central heaters had been brought to the site andthen taken away because of disagreement between theowner and the contractor over the kind of central heat tobe installed in two apartment units. McCluskey testified174 BOSTON GAS COMPANYthat later the two central heaters were returned to the site,and ultimately all six were installed.McCluskey testified that he later learned that the centralheaters had been previously sold by Kain, anothersalesman, on what was known as a dealer sale rather thanan outside sale. McCluskey testified that he had notdiscussed this location with Chaplin, who was the contrac-tor, initially, but that before submitting the commissionclaims he discussed the installation of the gas at the housewith him. McCluskey testified that he did not discuss theheaters with Chaplin because they were already at the siteand there was nothing to discuss about them. He testifiedthat Chaplin did not tell him how long they had been there,and he did not ask. McCluskey testified that because theheaters were in cartons uninstalled he assumed that it was abrand new installation and he had no reason to thinkotherwise.Chaplin testified that Kain sold the heaters to his father 2or 3 years earlier and that no water heaters were includedin that transaction. Chaplin testified that four of the centralheaters had been installed at that time when the ownerintended to make minor changes in the house beforerenting it. Chaplin testified that thereafter the ownerdecided to rip everything out and start from scratch, andthe four central heaters which had been installed weredisconnected when the building was gutted. Chaplintestified that they were left unpacked in the cellar while therenovation was carried on. The two heaters which had notbeen installed were in cartons and were taken back toChaplin's shop until sometime in the fall of 1975.There was absolutely no reason for Chaplin to havedevised this testimony, and it is quite apparent thatMcCluskey's explanation for assuming that the centralheaters at this location were recently purchased wasfabricated. While Respondent did not rely on the previoussale of the heaters in discharging McCluskey, the patentincredibility of McCluskey's explanation undermines hisclaim that he believed that he was entitled to claimcommissions on the missing two heaters at the time hesubmitted his claims. Moreover, even if McCluskeybelieved that the heaters were recent sales on which he wasentitled to claim commissions, his explanation again showsthat he submitted the claim not on the basis of acontractor's word that they were to be delivered but withknowledge of a dispute over the kind of heater to beinstalled. It does not appear that Respondent knew of thatdispute on October 28 and it is possible that by that time ithad been resolved, but nothing in McCluskey's testimonysupports a claim that he had a basis for submission of acommission claim before the heaters were delivered to thesite, and I find that Respondent had a reasonable basis tobelieve that the claim was contrary to its policy.The remaining two claims relied on by Respondentinvolved violation of other rules and policies. Respondenttook the position that the claims for commission submittedby McCluskey at 750 and 750A Nantasket Avenue wereimproper because the sales at that location should havebeen considered volume sales and handled by volumesalesmen rather than a residential salesman. McCluskeytestified that 750 and 750A Nantasket Avenue involved "aunique building." McCluskey testified that over the yearshe gained the understanding that anything in four walls upto six units was deemed residential if it had a separateentrance. According to McCluskey, because there was nodirect hallway between the front entrance and the rear partof the building, he viewed it as two separate four-unitbuildings for which the sales could be deemed residential.McCluskey's claims for 750 and 750A were submitted onthree different dates. On September 3, he submitted claimsfor four central heaters for the front part of the buildingwhich he designated 750 Nantasket Avenue. On September19, he submitted the claims for the water heaters for thesame portion of the building. On September 26, hesubmitted a claim for a larger water heater intended tosupply hot water for a laundry room for the premises, andon the same date submitted claims for the central heatersand water heaters for the rear of the building which hedesignated as 750A Nantasket Avenue. McCluskey testi-fied that he submitted the claims on different dates in orderto win sales contests and also because some of the centralheaters were delivered at different times as the contractorhad difficulty getting them from the supply house.McCluskey testified that water heaters all arrived at onetime and that he could have claimed commissions for all ofthem on September 3 if he had so chosen. McCluskeyconceded that there was no such number as 750A on thebuilding, but testified that he used it simply to designatethe orders which pertained to the rear part of the building.McCluskey denied that the manner in which he submittedthe claims was chosen to avoid the volume sales rule.McCluskey testified that when he submitted the claimsdesignated 750 Nantasket Avenue, the water heaters andcentral heaters were on the premises and he recalled seeingthem in the cellar. He later testified that he saw the centralheaters and water heaters there at the final stages, probablyafter he submitted the claims.Chaplin testified that he installed the central heating atthis address, that he ordered eight central heaters onSeptember 3, that the supplier only had two which hereceived on September 19, and that the other six weredelivered on October 20.Once again Chaplin's testimony impairs a portion ofMcCluskey's explanation for the way he handled theclaims on this job. If the dates of McCluskey's claims hadanything to do with the delivery problems that Chaplinencountered, McCluskey would not have submitted claimsfor more than two of the central heaters before October 20,and he would have submitted no claims for any of them onSeptember 3.In justification of his treatment of these sales asresidential sales McCluskey testified that in August 1975 hehad a conversation with volume salesman Paul Crossen, asa consequence of which he understood that it waspermissible for him to handle the job at 750 NantasketAvenue. McCluskey's testimony in this regard is in conflictwith that of Crossen's. Although McCluskey's testimonyinitially appeared to be designed to establish that he hadpermission to put in claims for commissions on sales likethose at 750 and 750A Nantasket Avenue, McCluskeyultimately disclaimed any implication that Crossen hadsuggested to him that he claim commissions to which hewas not entitled, and it seems clear that what Crossen told175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCluskey was, as Crossen testified, that where there wereclose questions McCluskey should keep Crossen informedof what he was doing to avoid duplication of effort. Itmakes little difference whether or not McCluskey toldCrossen, as McCluskey testified, that he was working on750 Nantasket Avenue, but based upon my overallimpression of McCluskey and Crossen and the implausibil-ity of portions of McCluskey's testimony as to their initialconversation, I credit Crossen that McCluskey did not tellhim he was working on 750 Nantasket Avenue.Although McCluskey testified that he believed that theeight units at 750 Nantasket Avenue could be claimed asresidential sales, a company memorandum which had beenin effect since 1967 makes it clear that the building at 750Nantasket Avenue was to be considered as a volume sale,and McCluskey's testimony that he was not familiar withthat memorandum is highly suspect. Indeed, the inferenceis strong that McCluskey, a longtime salesman and formersupervisor, knew that the sales at 750 Nantasket Avenueshould be treated as volume sales and that McCluskey'ssubmission of the claims on different dates with differentaddresses was designed to conceal the violation of thevolume sale rule. I find that McCluskey's testimony fails toshow any persuasive reason for his treatment of these salesas residential, and that Respondent had reason to believeon October 28 that McCluskey had intentionally soughtcommissions for these sales to which he was not entitled.With respect to 25 Channel Street, McCluskey testifiedthat he understood that company rules permitted anoutside sale commission claim for the kind of wall furnacewhich was sold there if it had input of 50,000 BTU or more.In support of that testimony, General Counsel offered asan exhibit a February 9, 1970, memorandum on the subjectof 1970 house heating quotas. However, despite McClus-key's testimony that this memorandum supported hiscommission claim, careful reading of the memorandumand the testimony of the other witnesses, including that ofOcchiolini and Lessard, who were called by the GeneralCounsel to corroborate McCluskey, reveals that thememorandum did not relate to commissions for outsidesales and that residential salesmen were not entitled tocommissions on sales of room heaters. McCluskey'stestimony to the contrary is the only testimony whichsupports his submission of the claim for 25 Channel Street,and I do not credit it. I conclude that Respondent hadreasonable grounds on October 28 to believe that McClus-key's submission of a commission claim for this addresswas improper.Contrary to the General Counsel's contention, I find thatthe reasons advanced by Respondent for McCluskey'sdischarge are anything but demonstrably false. Indeedwhile the seriousness of the violation was not the same ineach case, Respondent had reason to believe that each ofthe six commission claims was irregular for the reasonsstated by Respondent at the time of McCluskey's dis-charge.9 A third reason advanced in Respondent's brief was that McCluskeyhad scarcely sufficient time to properly process the previous day's orderfrom Selig. That reason was not mentioned by McGee in his testimony. Asthe equipment was already on the site of Selig's job, there is no apparent4. The alleged discriminationThe General Counsel contends that the treatment ofMcCluskey was harsh and unusual in comparison to otherdisciplinary actions by Respondent in the past. Theevidence as to past disciplinary actions and as to oneinstance in which there were irregularities in a claimsubmission but no discipline shows that in each case only asingle commission claim was involved. In the case in whichno discipline was imposed the circumstances showed thatthe submission was the result of an innocent mistake. InMcCluskey's case there were multiple irregularities, and thecircumstances surrounding several of them indicate thatMcCluskey's submission of the commission claims was notthe result of an innocent mistake. If anything the recordshows that Respondent treated lesser offenses equallyharsh.The General Counsel contends further that the initiationof the investigation on October 21 by McGee was unusualbecause McGee did not ask McCluskey for an explanationfor his submission of the commission claim for the Seligjobbefore starting the investigation and because the discrepan-cies which McGee initially found were minor and were notfully investigated before McCluskey was suspended.McGee's asserted reasons for the investigation were thefact that plumber Selig had not mentioned a water heaterin his telephone conversation with McGee and thegrumbling of other salesmen about McCluskey's winningcontests.9These reasons do not appear particularly strong,and when considered in conjunction with the timing of theinvestigation just 5 days after the election, there is somebasis for suspicion of McGee's motive. But the suspicion isnot strengthened by McGee's failure to talk to McCluskeybefore going out to inspect the jobs. If McGee suspectedMcCluskey of padding his commission claims, there wasno reason for him to believe that McCluskey would tell himanything other than that which would support thesubmission claim. After McGee made his initial investiga-tion on October 21, on the morning of October 22 he andNoonan did talk to McCluskey before continuing theinvestigation and taking any action against him. Despitethe fact that McCluskey's response at that time withrespect to the Sorenson job conflicted with what McGeehad been told by Mrs. Sorenson, McCluskey was notsuspended that morning but was suspended only afterMcGee and Noonan confirmed the impression that therewere irregularities in two of the three claims that McGeetestified originally raised his suspicions. In the absence ofany evidence of animus in this case, the facts as to thetiming of the initiation of the investigation and the reasonsgiven by McGee for initiating it are not sufficient tosupport an inference that the investigation was begunbecause of McCluskey's union activities, nor does theevidence support the General Counsel's further contentionthat the investigation conducted thereafter was slipshodand incomplete.The evidence also does not establish that Respondentfailed adequately to investigate the claims made byreason why it should have taken McCluskey longer to submit hiscommission claim. In the absence of assertion of this reason by McGee andany opportunity for the General Counsel to examine McGee about it, Icannot infer that it was a reason for McGee's action.176 BOSTON GAS COMPANYMadden at the November 10 meeting and to consider fairlyMadden's request for McCluskey's reinstatement. Thethrust of Madden's contention was that the equipmentwhich had been missing from four of the sites at the time ofthe initial investigation was at the jobsites when he madehis investigation. His contentions were not ignored.Noonan revisited the sites and found that Madden's claimwas correct as to the job at 125 Samoset Street but not as tothe others. In the meantime, between the time of thedischarge and Noonan's reinvestigation Respondent hadfound a further irregularity with respect to that job whichmade it clear that McCluskey had no right to claim anycommission for it. While that information was not a causeof the discharge, clearly Respondent did not have to ignoreit in assessing whether the delivery of the additional centralheaters to that site mitigated McCluskey's offenses.The contention that all the equipment was ultimatelydelivered so that the irregularity in the claims by McClus-key had only minor impact is not persuasive. In the case ofthe Sorenson and McNair orders, the evidence shows thatwater heaters had not been ordered at the time McCluskeysubmitted claims, and in at least one of the cases the laterdelivery of the equipment was a direct outgrowth ofMcCluskey's complaint to Chaplin after his discharge thatChaplin had misled him and had been responsible for hissubmission of a false claim. The fact that all the equipmentwas later delivered also, of course, has no bearing on theirregularities of 750 Nantasket Avenue and 25 ChannelStreet or upon the ultimate discovery before delivery of themissing heaters to three of the jobs that McCluskey was not'o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.entitled to any commissions for the job at 125 SamosetStreet.I cannot conclude on the evidence before me that thereasons advanced by Respondent for the discharge ofMcCluskey were not the true reasons. Accordingly, I findthat the General Counsel failed to maintain his burden ofproving that McCluskey's discharge was caused by unionactivities, and I shall recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1. Boston Gas Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Utility Workers Union of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. The General Counsel has failed to establish thatRespondent has engaged in unfair labor practices asalleged in the complaint.Upon the basis of the above findings of fact andconclusions of law, and the entire record in this case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDER 10The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.177